DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 7-11, 17-20 are objected to because of the following informalities:  
As of claim 1, replace “power supply is turned on” with “power supply switch is turned on” in lines 15-16; replace “power supply is turned on” with “power supply switch is turned on” in lines 18-19;
As of claim 2, replace “power supply” with “supply of power” in line 2; “power supply” with “supply of power” in line 3;
As of claim 7, replace “power supply is turned off” with “supply of power switch is turned off” in line 3;
As of claim 8, “power supply is turned off” with “supply of power switch is turned off” in line 3;
As of claim 9, replace “power supply is turned off” with “power supply switch is turned off” in line 3; replace “power supply is turned off” with “power supply switch is turned off” in line 6;
As of claim 10, replace “power supply is turned off” with “power supply switch is turned off” in line 3; replace “power supply is turned off” with “power supply switch is turned off” in line 6;
As of claim 11, replace “power supply” with “supply of power” in line 2; “power supply is turned off” with “power supply switch is turned off” in line 2;
As of claim 17, replace “power supply is turned on” with “power supply switch is turned on” in line 4;
As of claim 18, replace “power supply is turned on” with “power supply switch is turned on” in line 4;
As of claim 19, replace “power supply is turned on” with “power supply switch is turned on” in line 4; and 
As of claim 20, replace “power supply is turned on” with “power supply switch is turned on” in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation “a power supply” is vague. The Applicant is confusing “power supply control unit” with the “power supply”. PGPUB [0026] states that “commercial power is supplied from the power supply connector 9 to the power supply control unit 280. In other words, power supply is from “commercial power” which is regulated by the power supply control unit 280 and the power supply itself is not part of the projector.
Claims 2-20 are rejected as being dependent on claim 1.
Allowable Subject Matter
Claims 1-20 will be allowed if earlier objection to the abstract, objections to claims 1, 2, 7-11, 17-20 and 112(b) rejections to claims 1-20 are successfully overcome.
As of claim 1, the closest prior art Tsukagoshi (US 9632401 B2) teaches a projector 1 shown in FIG. 1 is formed, for example, of a projector body 2 and a remote control 11. The projector body 2 includes feet 5, a projection lens 37, a lens shift mechanism 35, and other components. Wireless communication 7 allows communication of a variety of data between the projector body 2 and the remote control 11. The projection lens 37 is a lens that enlarges and projects an image on an external screen or any other object. The projection lens 37 is so disposed that it is exposed out of the projector body 2 in a direction in which image light is projected (projection direction L). In the following description, a surface where the projection lens 37 is disposed is referred to as a front surface of the projector body 2, and a surface facing away from the front surface is referred to as a rear surface. Further, when the projector body 2 is installed on a desktop or any other installation surface, a surface facing the desktop or any other installation surface is referred to as a bottom surface, and a surface facing away from the bottom surface is referred to as a top surface. Tsukagoshi does not anticipate or render obvious, alone or in combination, the projection lens having a holder, a detection unit that detects a rotation state of the holder, an emission optical system, and a locking mechanism unit that brings rotation of the holder into a locked state or an unlocked state, wherein the projection lens is displaceable by rotating the holder, between a first position at which a rotation state of the holder is a housed state in which an extending direction of an optical axis of the emission optical system faces the housing and a second position at which the extending direction does not face the housing, wherein the second position includes an upper position at which the emission optical system faces an upper side in a vertical direction, wherein the control unit keeps the light source turned off in a case where the power supply is turned on in a state where the holder is at the first position. 
Claims 2-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Watanabe (US 9075294 B2) teaches a projector which modulates a luminous flux emitted from a light source in accordance with image information and projects the modulated light by a projection lens. The projector includes an exterior housing that houses the projection lens and has a projection opening through which the light exiting from the projection lens passes and a lens cover that opens and closes the projection opening, the lens cover has a first cover and a second cover, and the first cover and the second cover are configured so that they open and close the projection opening by being slid and are stacked and housed in an open state in which the projection opening is opened;
- Prior Art Sato (US 9335613 B2) teaches a projector which includes a projection lens (reflective projection lens) that has a reflective optical element (reflective lens) and reflects and projects a modulated light flux, an optical unit formed of optical elements disposed downstream of a light source apparatus and upstream of the reflective projection lens, a support that supports the reflective projection lens in an detachable manner with the optical unit, and an angle adjuster that adjusts a setting angle of the reflective projection lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882